DETAILED ACTION
Preliminary amendments to the claims, filed 4/13/2020, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10900307. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘307 discloses a wellbore linear actuator, but does not specifically recite that it is non-rotating and where the double acting cylinder is configured for preventing the piston rod from rotating relative to the cylinder bore. However, such movement is necessarily and obviously presented. The instant claims do not provide limitations regarding which rotation is prevented. Therefore, the cylinder holding the piston rod is interpreted to prevent rotation relative to the cylinder in the horizontal axis, since the piston rod cannot rotate in the pitch and yaw direction, though axial rotation may be permitted. The claims of ‘307 also do not recite that the piston rod has a non-circular cross section as in claim 2. However, it would have been obvious to select the cross section of the piston rod such that a selected cross section is non-circular. Such a cross section could be taken as a transverse cross section along the plan parallel to the rotational axis of the piston rod, and thus result in a generally rectangular cross section.
Claims 3, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 3 of U.S. Patent No. 10900307 in view of Robishaw US2599069. The claims of ‘307 encompass the claimed invention, as described above, but do not recite the cylinder cap has a non-circular aperture for the piston rod. Robishaw discloses that it is well-known in the art to provide a non-circular aperture in a cylinder cap 42 for a piston rod 26 that is hexagonal (as best shown in Figure 6), since 26 is hexagonal, and thus non-circular. It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify ‘307 in view of Robishaw to select the cylinder cap to have a hexagonal non-circular aperture for the piston rod, so that the piston rod and the cap have rotational connection Column 3: 51-57 (Robishaw). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koizumi, et al. US6059228 teaches a hydraulic system with a double acting piston 104 and hollow piston rod 136. Koizumi does not teach that this is for a wellbore, and does not teach the double acting cylinder with a feed fluid passage, and a second fluid line through the cylinder head.
Modification could not be obvious, as that would change the operation of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	5/16/2022